Citation Nr: 1501944	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hiatal hernia, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a respiratory disorder, to include as due to Agent Orange exposure.

5.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy with hypertension, beginning May 15, 2006.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from April 2006, January 2008, September 2008, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, these matters were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's nephropathy required regular dialysis or precluded more than sedentary activity and it has not been manifested by persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to8 mg%, or generalized poor health.

2.  At no time during the appeal has the Veteran's hypertension been manifested by diastolic pressure predominantly 100 or more, or, systolic pressure predominantly 160 or more, or, as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 60 percent for diabetic nephropathy with hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4,104, Diagnostic Code (Code) 7101, 4.115a, 4.115b, Code 7541 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim for increase for diabetic nephropathy stems from the RO's initial grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for right hip disability was legally sufficient; VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided below.  The claims file contains the service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative.  Additionally, there has been appropriate compliance with the February 2014 remand instructions as the AOJ obtained pertinent VA medical records, afforded the Veteran an appropriate opportunity to submit or identify any pertinent outstanding private medical records, and provided the Veteran an appropriate contemporaneous VA examination.  The Board notes that no further AOJ action, prior to appellate consideration of any of this claim, is required.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, a disability may have undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending. In those instances, it is appropriate to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (employing this practice irrespective of whether the rating being contested in an established or initial rating).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected kidney disability is rated under Code 7541, which is rated as renal dysfunction.

Under the criteria for renal dysfunction, a 60 percent rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. 

An 80 percent rating is assigned for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115a, renal dysfunction.

Hypertension, which is contemplated as part of the disability rating but as noncompensable thereby not requiring a separate rating, is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, and is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or; for systolic blood pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.

VA laboratory studies from November 2006 to January 2014 show BUN was no higher than 16 mg and creatinine was no higher than 1.51 mg; neither one of these findings comes close to approximating the criteria for a higher rating of 80 percent.  See Medical Treatment Records received March 24, 2014 and February 19, 2010 in VBMS.

Pertinent treatment record and the October 2007 VA examination do not note whether there is persistent edema; however, on May 2014 VA examination, the physician noted that there was no history of swelling related to renal dysfunction.  The examiner could not attribute any swelling to renal dysfunction and the Veteran mainly noted slight swelling in the left leg resultant from vein stripping for CABG, although the examiner found no swelling on examination.  See VA examination received October 23, 2007 and C&P Exam received May 1, 2014 in VBMS.

In a December 2013 written statement, the Veteran's representative asserts that the criteria for a 80 percent rating are met based on the October 2007 QTC examination report in which the Veteran reported weakness, fatigue, loss of appetite, weight loss, limitation of exertion, renal colic, and bladder stones with pain.  See Third Party Correspondence received October 28, 2013 in VBMS.  Although these symptoms were reported on the October 2007 examination and the Veteran is competent to offer lay evidence of his symptoms, it is not sufficient to assign a higher rating.  The Veteran's reported symptoms are not credible.  Despite his assertion of loss of appetite and weight loss associated with the kidney condition, the record does not reveal any significant weight loss.  In May 2006, the Veteran's weight was 198 pounds.  See page 3 of Medical Treatment record received July 18, 2006 in VBMS.  A little more than one year later, in July 2007, he had dropped only 10 pounds.  See page 22 in Medical Treatment Record received August 8, 2008 in VBMS.  At the time of the QTC examination in October 2007 his weight was 201 pounds.  Based on his medical records he is not shown to have had any significant weight loss and has had no problem gaining weight, so assertions of loss of appetite and weight loss are not credible.  More importantly, however, these reported symptoms only take on importance in the context of them being manifestations of generalized poor health.  Here, since the examiner found the Veteran to be well developed, well nourished, and in no acute distress, generalized poor health is not shown.

On May 2014 VA examination, it was noted he had no history of lethargy, anorexia, weakness, or weight change related to his kidney condition.  In fact, the physician commented that the Veteran has very mild renal dysfunction.  He was asymptomatic regarding such, but did have signs including elevated microalbumin levels and a mild increase in serum creatinine.  The Veteran's renal dysfunction also did not require regular dialysis or pose any limitation to either sedentary or physical type work.  

Regarding hypertension, the criteria are not met for a separate compensable rating.  On review of records since May 15, 2006, there have been only isolated incidents in which the Veteran's blood pressure readings have been elevated and only one instance in which it was manifested by diastolic pressure of 100 or more, or, systolic pressure of 160 or more.  See VA treatment records in VBMS dated October 2008, May 2009, and January 2014, and May 2014 VA examination.  The May 2014 VA examiner noted the Veteran's hypertension has been under relatively good control and that he had been on medication since his diagnosis around 2002.  The physician also noted the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Based on these findings, his hypertension is not of sufficient severity to assign a separate compensable rating.  See Code 7101.

When considering all of the treatment records, examinations, and statements, the Board finds that the more probative evidence weighs against assignment of a higher rating for nephropathy and a separate compensable rating for hypertension.  As the evidence is not in equipoise, the Veteran is not afforded the benefit of the doubt.  Accordingly, a rating in excess of 60 percent for diabetic nephropathy is denied.  In making this determination, the Board found not basis upon which to assign staged ratings.


ORDER

An initial rating in excess of 60 percent for diabetic nephropathy with hypertension is denied.


REMAND

The Board finds that the remaining issues must be remanded due to insufficient compliance with the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's file to the VA physician that conducted the May 2014 VA respiratory examination.  The physician must review the Veteran's VBMS file and provide the following supplemental information:

a) Did the Veteran's COPD at least as likely as not (50 percent or greater probability) have its onset during service and, if not, is it otherwise related to service?

b) The physician must fully explain the rationale behind finding no relationship between Agent Orange and COPD and also provide rationales for all opinions offered regarding the relationship between COPD and service in general.

2.  Return the Veteran's claims file to the VA physician that conducted the May 2014 examination(s) for stomach and duodenal conditions.  The physician must review the Veteran's VBMS file and provide the following supplemental information:

a) Did the Veteran's hiatal hernia at least as likely as not (50 percent or greater probability) have its onset during service or is it otherwise related to service?

b) Is the Veteran's hiatal hernia at least as likely as not related to Agent Orange exposure?

c) The physician must fully explain the rationale behind all opinions expressed.  He must also explain why the duodenal ulcer is not related to Agent Orange exposure.

d) The physician must specifically explain why the documented in-service treatment for bloody stools, nausea, and cramps in April 1969 and January 1970 were not early manifestations of a current stomach disorder, to include hiatal hernia, duodenal ulcers, and GERD.

3.  Review the supplemental reports to ensure compliance with the remand directives.  If there is any deficiency, return it to the physician for corrective action.

4.  Then readjduicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be issued a supplemental statement of the case and afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


